Name: Commission Regulation (EC) No 623/97 of 9 April 1997 amending Regulation (EC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal
 Type: Regulation
 Subject Matter: marketing;  animal product;  agricultural structures and production;  economic policy;  consumption
 Date Published: nan

 Avis juridique important|31997R0623Commission Regulation (EC) No 623/97 of 9 April 1997 amending Regulation (EC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal Official Journal L 095 , 10/04/1997 P. 0006 - 0007COMMISSION REGULATION (EC) No 623/97 of 9 April 1997 amending Regulation (EC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2067/92 of 30 June 1992 on measures to promote and market quality beef and veal (1), and in particular Article 4 thereof,Whereas Commission Regulation (EEC) No 1318/93 (2), as last amended by Regulation (EC) No 487/97 (3), lays down detailed rules for the application of Regulation (EEC) No 2067/92;Whereas Articles 4 and 5 of Regulation (EEC) No 1318/93 lay down deadlines for the lodging of applications for financing to the competent bodies of each Member State and for their forwarding to the Commission;Whereas, in view of the substantial funding allocated in 1997 for the promotion of quality beef and veal, in the interests of good management, new deadlines should be laid down for the submission of further programmes in 1997;Whereas Article 4 (3) (b) of Regulation (EEC) No 1318/93 lays down that applicants must have an assessment study carried out at their own expense; whereas, in the interests of consistency with rules of application in other sectors, Community part financing should be provided for this study;Whereas, in the light of experience and in order to encourage the implementation of promotional measures, the products and additional qualities eligible for such measures should be defined and the minimum production, quality and inspection requirements laid down; whereas, in particular, promotional measures should be restricted to farms complying with stricter rules on the welfare of calves; whereas Annex I to Regulation (EEC) No 1318/93 should therefore be amended;Whereas the Management Committee for quality beef has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1318/93 is hereby amended as follows:1. The second sentence of Article 4 (1) is replaced by the following:'However:- for 1997, new applications may be lodged up to 15 May 1997,- for 1998, applications may be lodged up to 30 September 1997.`2. Article 4 (3) (b) is replaced by the following:'that an assessment study of the measures implemented will be carried out by an independent body within the time limit laid down in Article 7 (3); the study shall be financed under the same conditions as the other planned measures.`3. Annex I is amended as follows:(a) Under 'Stockbreeding`:- the text under 'Origin` is replaced by the following:'Except for veal calves, breeds other than those listed in Annex II to Commission Regulation (EEC) No 3886/92 (1), and the first crosses with one of those breeds.`- the text under 'Welfare` is replaced by the following:'Application of national, international and Community standards. However, for veal calves, all farms covered by programmes submitted from 1999 onwards must comply with all of the requirements referred to in Article 3 (3) of Council Directive 91/629/EEC (*) notwithstanding the final subparagraph thereof.(*) OJ No 340, 11. 12. 1991, p. 28.`(b) Under 'Slaughter`:- the following text is added to that under 'Types of carcase`:'Veal calves of a carcase weight, including all organs contained within the thoracic and abdominal cavities, not exceeding 140 kg.`- the text under 'Category` is amended as follows:'Confirmation: SEUR, except for veal carcases.Fat cover: - young bovine animals: 2 and 3,- cows and castrated animals: 2, 3 and 4 L (or 4-).`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 215, 30. 7. 1992, p. 57.(2) OJ No L 132, 29. 5. 1993, p. 83.(3) OJ No L 76, 18. 3. 1997, p. 1.